Citation Nr: 1225864	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-19 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES
 
1.  Entitlement to service connection for a bilateral hearing loss.
 
2.  Entitlement to service connection for skin rash of the upper arms, lower legs, and lower abdomen.
 
3.  Entitlement to service connection for Crohn's disease.
 
4.  Entitlement to service connection for migraine headaches.
 
5.  What evaluation is warranted for a generalized anxiety disorder from June 30, 2007, to September 10, 2007?
 
6.  What evaluation is warranted for a generalized anxiety disorder from September 11, 2007?
 
7.  What evaluation is warranted for residuals of closed fracture of the left 4th metatarsal shaft from June 30, 2007?
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
C.A. Skow, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 2006 to June 2007.  She had active duty for training from October 11, 1988, to January 12, 1989.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
The Veteran was scheduled for a hearing before a member of the Board at the RO.  She cancelled this hearing.  As such, her request for a hearing is deemed to have been withdrawn and the Board may proceed with consideration of the claims.  See 38 C.F.R. § 20.702(d), (e).
 
The REMAND portion of the decision below addresses the issues of what evaluation is warranted for generalized anxiety disorder from June 30, 2007, to September 10, 2007; what evaluation is warranted for generalized anxiety disorder from September 11, 2007; what evaluation is warranted for residuals of closed fracture of the left 4th metatarsal shaft from June 30, 2007; and entitlement to service connection for Crohn's disease.  These issues are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.
 
 
FINDINGS OF FACT
 
1.  A bilateral hearing loss, including a sensorineural hearing loss, was not shown to have been present in service, or to a compensably disabling degree within the first year following discharge from active duty, nor is it shown at any time during the pendency of this claim.
 
2.  Keratosis pilaris of the upper arms and idiopathic guttate hypomelanosis of the lower legs and lower abdomen were first manifested during the Veteran's active duty in 2007.
 
3.  Migraine headaches were not incurred in or aggravated by active service.
 
 
CONCLUSIONS OF LAW
 
1.  A bilateral hearing loss disability was not incurred or aggravated while on active duty, and a sensorineural hearing loss may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).
 
2.  Keratosis pilaris of the upper arms and idiopathic guttate hypomelanosis of the lower legs and lower abdomen were incurred while on active duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.
 
3.  Migraine headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.
 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July and August 2007, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of her claim.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains service treatment records, VA medical records, and reports of VA examination.
 
VA has provided the Veteran with VA examinations for her claims.
 
On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.
 
II.  Service Connection
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran seeks service connection for bilateral hearing loss disability; a skin rash of the upper arms, lower legs, and lower abdomen; and migraine headaches.
 
In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence of a disease or injury, and (3) a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Alternatively, service connection may be awarded for a "chronic" condition when: (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of a continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).
 
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b).
Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as a sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.
 
A.  Hearing Loss Disability
 
In the present case, service treatment records fail to document the presence of a chronic hearing loss.  In this regard, a June 1996 reserve examination reflects that the Veteran denied hearing loss.  Audiological testing in June 1996 showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
15
LEFT
10
10
0
0
0

In February 2006, during the Veteran's period of active military service, a reference audiogram showed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
15
20
60
LEFT
20
25
15
20
10

It was indicated that the Veteran was given hearing protection.  Audiological findings dated in June 2007 reflect that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
30
10
20
25
10

At a September 2007 VA examination, audiological tests showed hearing within normal limits at all frequencies.  The findings for pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
15
LEFT
5
15
10
10
5

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  While a hearing loss was shown in the left ear in February 2006, there is no evidence that this loss was either chronic or permanent in nature.  Indeed, at examinations in June 2007 and September 2007, a hearing loss disability as defined by VA was not shown.  A compensably disabling sensorineural hearing loss was not shown within a year of the appellant's separation from active duty, or since.  38 C.F.R. §§ 3.385, 4.85.  

Moreover, in this case, a hearing loss disability, as that term is defined by VA, has not been shown since the appellant filed her claim for benefits with VA.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board acknowledges the Veteran's reports of diminished hearing acuity.  She has not, however, identified or produced any competent evidence, medical or otherwise, that would tend to show current disease or injury to account for her current complaints.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
The Board has considered the Veteran's statements and accepts that she is competent to report difficulty hearing and noise exposure.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  She is not, however, competent to state that she has a sensorineural hearing loss, or that such a loss is related to service.  Hence, to the extent that the Veteran reports having a hearing loss attributable to service, she is not competent to offer that opinion because she lacks the particular skill and/or expertise that would render such an opinion competent in this regard.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion regarding the presence of chronic bilateral hearing loss disability has no probative value.
 
Based on the aforementioned, the Board is unable to associate the Veteran's claimed hearing loss with any incident or incidents of her period of active military service, including noise exposure.  In point of fact there currently exists no evidence that the Veteran does, in fact, suffer from chronic hearing loss disability for VA compensation purposes in either ear under 38 C.F.R. § 3.655.  Under the circumstances, the preponderance of the evidence is against the Veteran's claim.
 
Accordingly, the claim is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
B.  Skin Rash (Upper Arms, Lower Legs, and Lower Abdomen)
 
The Veteran seeks entitlement to service connection for a skin rash of the upper arms, lower legs, and lower abdomen.  It is noted that service connection has been established for irritant dermatitis with post inflammatory hyperpigmentation at the neck2.
 
Service treatment records show that the Veteran presented for complaints of skin rash of the neck in September 2006 while stationed in Kuwait.  She was treated with bactericidal soap and cream.  During a June 2007 colonoscopy preassessment a thigh rash was noted.  At her post deployment health assessment dated in June 2007, the Veteran reported that she had skin rash during and since her deployment to Southwest Asia. (Kuwait).  She expressed concern about skin rash over her body.  A pertinent diagnosis was not offered.
 
A VA treatment record dated in September 2007 reflects that the Veteran reported itching all over her body with noticeable rash after taking Wellbutrin.  Possible allergic reaction was noted and the Veteran was advised to discontinue that medication.
 
A September 2007 VA examination report reflects a history of rash described as bumps on the arms, back, and legs, which was described as constant and progressive.  The Veteran was diagnosed with idiopathic guttate hypomelanosis on the legs, and seborrheic keratosis.
 
Report of VA examination dated in July 2010 reflects a history of skin rash since 2006, which first appeared on the neck.  The examiner diagnosed irritant dermatitis with post inflammatory hyperpigmentation at the neck; keratosis pilaris of the upper arms; and idiopathic guttate hypomelanosis of the lower legs and lower abdomen.  The examiner opined that the skin conditions of the arms, legs, and abdomen were as likely as not noted in service, and were hereditary conditions, that is, they are idiopathic genetic disorders that would have occurred at any point in her life regardless of service.  An attending physician at this examination agreed with the conclusions of the examiner.
 
The Board notes that in contrast to a congenital defect, diseases of a hereditary origin can be considered incurred in service if their symptomatology did not manifest itself until after entry on duty.  VAOPGCPREC 67-90 (July 18, 1990).  
 
After reviewing the relevant evidence in this matter, the Board finds that the preponderance of the evidence supports entitlement to service connection for a skin rash of the upper arms, lower legs, and the abdomen.  First, the Veteran reports having had skin rash all over her body in service and that she now has skin rash of the upper arms, upper legs, and lower abdomen.  She is competent to report having had these symptoms in service and since service, and she appears wholly credible-having been a consistent historian.  Second, although the Veteran's skin disease appears to be of hereditary origin per the July 2010 VA medical opinion, the skin disorder did not first manifest itself until active duty in 2007.  Therefore, entitlement to service-connection is warranted for keratosis pilaris of the upper arms; and idiopathic guttate hypomelanosis of the lower legs and lower abdomen.
 
Accordingly, the claim is granted.
 
C.  Migraine Headaches
 
The Veteran seeks service connection for migraine headaches.
 
Having carefully reviewed the record, the Board finds that the preponderance of the evidence is against entitlement to service connection for migraine headaches.  Migraine headaches were not shown in service, and probative evidence linking the Veteran's report of migraine headaches to service has not been presented.
 
First, the Board observes that service treatment records are entirely silent for complaints, treatment, or diagnosis of migraine headaches.  While the Veteran was seen for headaches in service, these were attributed to sinus headaches and responded to treatment.  Specifically, the service treatment records show that the Veteran reported headaches on her post deployment medical history dated in June 2006, and that she had been given sick slips for sinus headache on June 1 and 2, 2006.  A June 2, 2006, follow-up treatment note reflects that the Veteran had rhinorrhea, sneezing, nasal congestion, sinus headache, and itchy-watery eyes, assessed as allergic rhinitis.  She had tried Claritin the previous night for the first time with improvement of symptoms.  She was prescribed sinus medications to include Claritin and Zyrtec.  She was to follow-up in five days if there was no improvement.  The record shows no follow-up for this.  On post deployment medical history dated in June 2007, the Veteran reported having headache symptoms now.
 
The Veteran's service treatment records are highly probative and weigh against the claim as they do not show complaints, findings, or a diagnosis consistent with migraine headache.  The diagnosis of a sinus headache is not a diagnosis of a migraine headache.  Further, the RO has previously denied service connection for sinusitis.
 
Second, although the September 2007 VA examination report reflects a diagnosis for migraine headache ostensibly related to service, the Board finds that this medical opinion has little probative value because it was predicated on a medical history unsupported by either the Veteran's service treatment records or any clinical evidence.  An examiner's opinion must be supported by clinical evidence and not merely general conclusions based on a history furnished by the claimant.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  The September 2007 examiner relied exclusively on the history of migraine headache as reported by the Veteran.  There is no indication that the examiner reviewed the claims folders or had notice of the in-service findings for sinus headache.  There is no evidence that the examiner was aware that migraine headaches were never diagnosed while the appellant was on active duty.  Consequently, the examiner's conclusions are no better than the facts alleged by the claimant, and may be accorded little weight with regard to the claim.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (An opinion based upon an inaccurate factual premise has no probative value); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).
 
Since the time of the Veteran's discharge from service, she has submitted no evidence whatsoever documenting the postservice presence of migraine headaches.  The record includes voluminous copies of VA treatment records dated since 2007.  Except for a headache associated with upper respiratory infection (cold) in November 2008, and a head injury in March 2009, these records show no complaints or treatment for headaches, migraine or otherwise, when obtaining treatment, or any reference to migraine headaches during extensive psychiatric counseling sessions.
 
The Veteran is competent to report headache symptoms.  Layno.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  To the extent, however, that the Veteran reports having or having had migraine headaches attributable to service, she is not competent given that this opinion may not be rendered based on her personal observation, and because she lacks any particular skill or expertise that would render such an opinion competent in this regard.  Id.  Additionally, the Veteran is not credible with regard to her report of having prostrating migraine headaches.  The Veteran's description of symptoms, i.e., frequent, severe, and incapacitating-on VA examination in September 2007 is incongruous with the absence of any documented medical complaints or treatment for migraine headache either in service or post service.  Therefore, the Veteran's statements have diminished probative value.
 
Accordingly, the Board finds that the preponderance of the evidence is against the claim and it must be denied.  There is no doubt to resolve.
 
 

ORDER

Entitlement to service connection for a bilateral hearing loss and migraine headaches is denied.
 
Entitlement to service connection for keratosis pilaris of the upper arms and idiopathic guttate hypomelanosis of the lower legs and lower abdomen is granted.
 
 
REMAND
 
Generalized Anxiety Disorder and Left Foot Disability
 
The Veteran was awarded, effective December 2007, Social Security disability benefits on account of foot disorder and mood disorder.  A Social Security letter dated in February 2008 shows that they relied upon VA treatment records and a consultative examination report (D. Chomsky, M.D.) received in January 2008.  Although the claims files contain the Veteran's VA treatment records, the Social Security consultative examination report is not associated with the record.  As such, to ensure that VA has satisfied its duty to assist the Veteran, remand is necessary so that the missing Social Security medical record may be obtained and associated with the claims files.  38 C.F.R. § 3.159(c)(2).  It is noted that the Social Security records appear to be relevant only to the Veteran's pending claims for increase.
 
Crohn's Disease
 
The Veteran contends that preexisting Crohn's disease was aggravated in service.
 
Notably, service treatment records do not include an examination report contemporaneous with the Veteran's entry onto active duty in February 2006.  A June 1996 reserve examination reflects a medical history for Crohn's disease, which was noted to have been diagnosed in the prior week.  In 1997, the appellant underwent surgery for adhesions related to Crohn's.  Additionally, the Veteran has consistently reported having Crohn's disease prior to her entry onto active duty in February 2006 during her medical treatment on active duty and since service, and on her claim for VA compensation benefits dated in June 2006.  Hence, Crohn's disease clearly and unmistakably existed prior to enlistment.

During her active duty period, service treatment records show that the Veteran was approved for an appropriate diet based on her history of Crohn's disease and she reported a history of Crohn's disease existing prior to service.  An annual medical certificate dated in February 27, 2006, reflects that the Veteran reported taking prescriptive medication for Crohn's disease with small bowel resection.  
 
In April 2006, the Veteran reported history of Crohn's disease diagnosed in 1997 status post small bowel resection; she reported a flare up about four years prior and again in March 2006.  She noted that her Crohn's disease responded well to treatment and was stable.  In April 2006, she also reported a history of Crohn's disease in connection with questions prior to small pox vaccination.  A May 2006 medical assessment shows that she was not given the small pox vaccination due to her taking medications for Crohn's disease, which was characterized at that time as "controlled."  In May 2006, the Veteran presented with abdominal complaints assessed as a possible exacerbation of Crohn's disease.  
 
The Veteran reported a history of Crohn's disease during gynecological treatment in March 2007-no symptoms were described at that time.  In May 2007, the Veteran presented with complaints of abdominal pain along with constipation and she underwent a colonoscopy.  By history, the Veteran had Crohn's disease since 1996, requiring a 23 centimeter resection of the small bowel.  Colonoscopy showed no evidence of active Crohn's disease; the assessment was that her abdominal cramping was likely due to adhesions versus obstetrical/gynecological etiology.  
 
Private imaging records dated in May 2006 of the small bowel show that "The findings are still consistent with early stage of Crohn's disease."  The impression was that the Veteran, with history of Crohn's disease, had some recurrent abdominal pains, usually immediately before her menstrual cycle, and that there was some question as to whether this represented an actual flare of her Crohn's disease versus menstrual type pains.  
 
A June 2007 post deployment health assessment reflects complaints of stomach pain from May 31 to June 2, 2007, and that her health had worsened during her deployment.  She denied diarrhea, frequent indigestion, and vomiting.  At a medical assessment dated in June 2007, the Veteran reported having had active Crohn's flare-ups agitated by abdominal adhesions.  At this time, the examiner commented that the Veteran had a history of Crohn's disease since 1997 and had been hospitalized in Kuwait for gastrointestinal pain that may be associated with adhesions.
 
Although there is a presumption of soundness on service entry, here, there is clear and unmistakable evidence that Crohn's disease preexisted service in view of the reserve examination dated in June 1996 showing a medical history Crohn's disease, her history of surgery for Crohn's in 1997, and the notation of Crohn's disease as a defect and diagnosis on the report of examination coupled with the February 2006 medical history for preexisting Crohn's disease on active duty examination.  Additionally, the Veteran has consistently reported having Crohn's disease prior to her entry onto active duty in February2006, during her medical treatment while on active duty, and since service separation, as well as, on her claim for VA compensation benefits dated in June 2006.  Hence, the Board finds that there is clear and unmistakable evidence rebutting the presumption of soundness at service entrance in February 2006.
 
The law, however, provides also that before service connection may be denied, VA must show by clear and unmistakable evidence that the disease not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).
 
Here, while there is some evidence suggesting that the appellant's Crohn's disease was not aggravated during the Veteran's active duty, the question arises whether any aggravation that did occur was permanent in nature.  Therefore, under the circumstances of this case, the Board finds that a VA examination is needed to ascertain whether the condition underwent a permanent increase in severity during the Veteran's active duty.  See 38 C.F.R. § 3.159(c)(4).  Although a VA examination dated in September 2007 addressed Crohn's disease, the examiner did not indicate whether the condition had been aggravated-or in other words, undergone a permanent worsening-due to active duty.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO or the AMC should obtain the Social Security consultative examination report prepared by Dr. Chomsky and received by Social Security in January 2008, along with any other outstanding treatment records identified by the Veteran.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO or the AMC should conduct a review of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider asked to render an opinion in this case.
 
3.  The Veteran should be scheduled for a VA examination by a gastroenterologist to ascertain whether Crohn's disease was aggravated by service, that is whether the appellant's Crohn's underwent a permanent worsening.  It is noted that flare-ups and natural progression of the disease process are not considered aggravation for VA purposes.  It is noted that the disorder is not deemed to have been aggravated if the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.
 
The claims folders, a copy of this remand and all pertinent records from Virtual VA must be made available to the examining physician.  The examining physician must specifically identify the range of dates recorded in records reviewed on Virtual VA.   A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching any conclusions.
 
If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.
 
4.  The Veteran is to be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable
 
4.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be furnished an supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


